DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20  has been entered.
Status of the claims:  Claims 2-4, 10-20, and 22 are currently pending. 
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-9, in the reply filed on 6/11/19.  
Applicant also elected the species of “calconcarboxylic acid” (Examples 1, 2, and 3).  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).   
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claims 10-20 are held withdrawn as to non-elected subject matter.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurp (US 6531528) in view of Ross et al. (“Indicator Reagents” in Ullmann’s Encyclopedia of Industrial Chemistry, 15 June 2000, p. 1-27), amended to be further in view of Reeder and Patton (US 2910349) (“Reeder”) and Patton and Reeder (“New Indicator for Titration of Calcium with (Ethylenedinitrilo) Tetraacetate”, Anal. Chem., 1956, 28, 6, p. 1026-1026)(“Patton”).
	Applicant amended the claims to add a limitation requiring the presence of “a non-calcium bearing phosphate” which is not specifically taught by the cited art.  Thus, the rejection is withdrawn.

Claims 2-4, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cimaglio et al. (US 20110100844) in view of Ross et al. (“Indicator Reagents” in Ullmann’s Encyclopedia of Industrial Chemistry, 15 June 2000, p. 1-27), Reeder and Patton (US 2910349) (“Reeder”), Patton and Reeder (“New Indicator for Titration of Calcium with (Ethylenedinitrilo) Tetraacetate”, Anal. Chem., 1956, 28, 6, p. 1026-1026)(“Patton”) and Kurp (US 6531528).
Regarding claim 2 to a building construction product wherein the product is a gypsum slurry, plaster or setting-type joint compound comprising a non-calcium bearing phosphate, Cimaglio teaches a “ready mixed setting type joint compound” (title) comprising gypsum (claim 1: “calcined gypsum, a set preventer and water”), a “set preventer” of TSPP ([0023]: TSPP = tetra sodium pyrophosphate; [0009]: “setting-type joint compound which includes non-calcium bearing phosphate additives to prevent setting of a premixed calcium sulfate hemihydrate based joint compound which includes water”).
Regarding claim 2’s further limitation of comprising calconcarboxylic acid (causing a color change when the product has solidified), Cimaglio teaches a pigment (claim 4), wherein 
One of ordinary skill in the art following the teaching of Cimaglio regarding the “calcium chelating indicator” (claim 6) would reasonably consider such indicator that are known in the art.  This motivation would lead one of ordinary skill in the art to references such as Ross wherein ~14 different calcium chelating indicators are taught including calconcarboxylic acid (Ross Table 10, p. 17).  Furthermore, such indicators are well-known in the art as taught by Ross, Patton, and Reeder including calconcarboxylic acid (also known as (2-hydroxy-1-(2-hydroxy-4-sulfo-1-naphthylazo)-3-naphthoic acid;  Ross: page 17, Table 10; Patton: same compound as an “indicator for calcium” with a “color change from wine red to pure blue”; Reeder: claim 2).  One of ordinary skill in the art would readily arrive at the well-known calconcarboxylic acid calcium indicator as taught by each of Ross, Patton, and Reeder when producing the product of Cimaglio with the specific teaching of “calcium chelating indicator” (claim 6).   One of ordinary skill in the art would also consider routine the use of each of the known indicators in the Cimaglio product to discover the optimum and arrive at the claimed invention.  Furthermore, given successful products such as Kurp’s “color change indicators” used in the construction product taught therein, one of ordinary skill in the art would have been motivated with a reasonable expectation of success in a similar product.  
Regarding claim 3 with the limitation of “calconcarboxylic acid coated on a carrier”,  Although Cimaglio does not specifically teach a “carrier” Cimaglio does teach compositions which include elements which correspond to a “carrier” – i.e. calcium carbonate (Cimaglio [0024]; Kurp col 4) – and Ross teaches that indicators are historically coated on substrates (p. 1: “test strips or indicator papers”) which one of ordinary skill in the art would reasonably expect to be applicable to the composition of Cimaglio.  Furthermore, given the nature of the claimed 
Regarding claim 4, further comprising a proteinaceous retarder, Cimaglio teaches an example of a premixed setting-type joint compound comprising a “set retarding composition” including “a proteinaceous ingredient” ([0007]) and that “Set preventers may be single or multiple components as is known in the art” ([0023]).  Thus, one of ordinary skill in the art would reasonably consider including a proteinaceous ingredient to function as a set retarder as was known in the art at the time of filing and arrive at the claimed invention. 
Regarding claim 22, wherein the concentration of calconcarboxylic acid is “from about 0.001% to about 0.5% by weight”, one of ordinary skill in the art would use the well-known indicator in a manner routinely performed in the art and as specifically taught by Ross (p. 16: “small amount of indicator”) and Kurp (col 4, tables: “color change indicator” is “[0].001-5%” and most preferred example where the color indicator is at 0.02%) and use an amount within the claims.  Furthermore, one of ordinary skill in the art would reasonably consider adjusting the amount of color indicator in the Cimaglio composition to provide the best color change utility and arrive at the claimed invention.
Response
Applicant argues that one of ordinary skill in the art would be discouraged from using calconcarboxylic acid because Patton teaches that the color change occurs with EDTA in the presence of magnesium.  This argument is not persuasive because one of ordinary skill in the art would know that calcium forms a colored complex with the calconcarboxylic acid whose color changes as the calcium is removed – Patton’s titration with EDTA provides the desirable “sharp color change” which would not be required in a qualitative indicator such as suggested by Cimaglio.  Furthermore, Cimaglio specifically describes the use of “a calcium chelating indicator” 
Applicant also argues that other metal ions may interfere with a titration reaction as discussed in Patton.  Patton also teaches ways of avoiding interference (p. 1028) and furthermore, as a qualitative indicator, one of ordinary skill in the art would not find such concerns discouraging, particularly considering the specific teaching of Cimaglio regarding the use of such indicators in the same context as the instant claims.
Applicant also argues that Kurp product includes a dryness indicator which is different from the claimed invention.  The claimed invention’s title includes a “complexometric dye” indicator (Instant Specification, p. 7: “The term "indicator" is used in this disclosure broadly, and includes a complexometric (i.e. ionochromic) dye which changes its color depending on the amount of metal ions in a solution. lonochoromic dyes are analytical chemistry reagents employed in compleometric titrations to determine an ionic metal concentration in samples of interest.”), which is the same as taught by Cimaglio.  The inclusion of Kurp is to provide an additional expectation of success in a related product using a different indicator and does not diminish the specific teaching of Cimaglio.
None of Applicant’s arguments are persuasive and the rejection is maintained.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639